998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.J. W. PHILYAW, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-1743.
United States Court of Appeals,
Eighth Circuit.Submitted:  July 7, 1993.Filed:  July 12, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
J.W. Philyaw appeals from the District Court's1 dismissal of his motion to vacate his sentences under 28 U.S.C. § 2255 (1988).  We affirm.


2
Philyaw was convicted of various drug-related offenses in 1988.  We affirmed his convictions.   United States v. Jones, 880 F.2d 55, 58-60, 67 (8th Cir. 1989).  In July 1992, Philyaw filed this motion claiming that:  (1) the District Court lacked jurisdiction to convict him because the statutes he was charged with violating did not grant such jurisdiction to that court;  (2) the Constitution does not permit the federal government to proscribe drug crimes unless they involve interstate shipment, importation, or exportation;  and (3) the federal courts lacked jurisdiction over his offenses because they did not occur on federal property.


3
We conclude that the District Court properly dismissed Philyaw's motion.  Title 18 U.S.C. § 3231 (1988) vests jurisdiction in the district courts "over all offenses against the laws of the United States."   United States v. Rosnow, 977 F.2d 399, 412 (8th Cir. 1992) (per curiam), cert. denied, 113 S. Ct. 1596 (1993).  Accordingly, the District Court possessed jurisdiction to convict Philyaw of the federal offenses with which he was charged.  Further, when Congress enacted the drug laws here at issue it determined the existence of the nexus between drug activity and interstate commerce, making it unnecessary for that nexus to be shown in each individual case.   See United States v. Lopez, 459 F.2d 949, 951-53 (5th Cir.), cert. denied, 409 U.S. 878 (1972).  We reject Philyaw's remaining arguments as meritless.


4
Accordingly, we affirm the judgment of the District Court.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri